Citation Nr: 0721646	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-01 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for scars of the 
4th and 5th fingers of the left (minor) hand, currently rated 
10 percent disabling.

2.  Entitlement to an increased evaluation for a scar of the 
left calf with adhesion of the deep muscle, currently rated 
10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
left knee injury manifested by joint instability, currently 
rated 10 percent disabling.
 
4.  Entitlement to an initial evaluation greater than 10 
percent for traumatic degenerative joint disease of the left 
knee, effective from January 18, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1958 and from October 1961 to June 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
for increased ratings for his service-connected scars of the 
4th and 5th fingers of the left (minor) hand (currently rated 
10 percent disabling), scar of the left calf with adhesion of 
the deep muscle (currently rated 10 percent disabling), and 
residuals of a left knee injury manifested by joint 
instability (currently rated 10 percent disabling), and 
granted him service connection and a 10 percent evaluation 
for traumatic degenerative joint disease of the left knee, 
effective from January 18, 2002.  The veteran seeks increased 
ratings for all of the aforementioned disabilities.

For the reasons that will be stated below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant and his 
representative if further action is required on his part.


REMAND

The claims file indicates that the appellant had appeared for 
a hearing at the RO before the undersigned traveling Acting 
Veterans Law Judge in December 2006.  Unfortunately, the 
Board was unable to obtain recording of this hearing for 
transcription.  The appellant was advised of this situation 
in correspondence dated in May 2007 and offered the 
opportunity to be rescheduled for a new hearing.  In June 
2007, the Board received a reply from the appellant 
indicating that he desired to be rescheduled for a new 
hearing to be held at the RO before a traveling Veterans Law 
Judge.  The case should therefore be remanded to the RO so 
that the appellant may be rescheduled for a new hearing, 
pursuant to his request.

Accordingly, the case is REMANDED for the following action:

Pursuant to the appellant's request, the 
RO should schedule him for a new hearing, 
to be held at the RO before a traveling 
Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


